[J-71-2016]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: NOMINATION PETITIONS OF           :   No. 33 MAP 2016
BRIAN A. GORDON AS A DEMOCRATIC          :
CANDIDATE FOR CONGRESS IN THE            :   Appeal from the Order of the
2ND CONGRESSIONAL DISTRICT               :   Commonwealth Court at 112 MD 2016,
                                         :   dated March 18, 2016.
                                         :
APPEAL OF: PAMELA GABELL AND             :
JOHN PACKARD                             :   Submitted: March 30, 2016


                                    ORDER


PER CURIAM                                               DECIDED: April 11, 2016
     AND NOW, this 11th day of April, 2016, the Order of the Commonwealth Court is

AFFIRMED.